 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                                  -o0O0o-
10

11
     COLLEEN YOUNG,                                       No.   2:19-cv-01952-JDP (SS)
12
                           Plaintiff,
13
                                                                  STIPULATION AND ORDER FOR
14                                                                EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
15          v.                                                    MOTION FOR SUMMARY
                                                                  JUDGMENT
16
     Andrew Saul
17   COMMISSIONER OF SOCIAL SECURITY,                             ECF No. 13
18                     Defendant.
19
     _______________________________________/

20          IT IS HEREBY STIPULATED by and between the parties, through their respective
21   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
22
     for summary judgment is extended to July 23, 2021.
23
            This is a first request. Plaintiff’s counsel has three Ninth Circuit opening briefs due prior
24

25   to this date, along with other work, and while probably not all three and this case can be done

26   within that time, this request is being made, including because the record in this case is over
27
     2,200 pages.
28



                                                         1
 1   Dated: July 1, 2021            /s/ Jesse S. Kaplan
                                    JESSE S. KAPLAN
 2
                                    Attorney for Plaintiff
 3

 4
                                    McGREGOR SCOTT
 5
                                    United States Attorney
 6                                  DEBORAH LEE STACHEL
                                    Regional Counsel, Region IX
 7                                  Social Security Administration
 8

 9   Dated: July 1, 2021       /s/ per e-mail authorization
10                                  MARCELO ILLARMO
11                                  Special Assistant U.S. Attorney
                                    Attorney for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                           2
 1                                                  ORDER
 2
              The parties’ stipulation, ECF No. 13, is construed as a motion. For good cause shown,
 3
     the motion is granted and the requested extension of plaintiff’s time to file a motion for summary
 4

 5
     judgment brief is extended to July 23, 2021.

 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      July 2, 2021
10
                                                       JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         3
